t c memo united_states tax_court robert k lahodny petitioner v commissioner of internal revenue respondent docket no filed date robert k lahodny pro_se christine v olsen for respondent memorandum opinion laro judge respondent moves for partial summary_judgment arguing that petitioner's plea of guilty to criminal_fraud under sec_7201 collaterally estops him from rebutting her determination that he is liable for civil_fraud under sec_6653 for the same years respondent supports her motion with two exhibits namely a grand jury indictment indictment of petitioner and andrew winslow willis and petitioner's plea agreement plea agreement to the charges contained in the indictment the court ordered petitioner to respond to respondent's motion on or before date petitioner failed to do so the court must decide whether petitioner is collaterally estopped from contesting that deficiencies in his income taxes for the years at issue were due to fraud within the meaning of sec_6653 on account of his plea of guilty to a violation of sec_7201 we hold he is unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts have been rounded to the nearest dollar background petitioner petitioned the court to redetermine respondent's determination of deficiencies of dollar_figure and dollar_figure in his and federal income taxes respectively and dollar_figure and dollar_figure additions to those respective taxes under sec_6653 petitioner resided in texarkana texas when he petitioned the court petitioner was a defendant in the criminal case united_states v lahodny which was docketed in the u s district_court for the southern district of california in connection with this case petitioner pleaded guilty on date to tax_evasion for and in violation of sec_7201 petitioner was represented by counsel when he pleaded guilty petitioner had been indicted in or about date with respect to the criminal matter the indictment charged that petitioner was a partner in a major marijuana importation and distribution network during the subject years and that petitioner used offshore entities and foreign bank accounts to launder profits from that activity the indictment charged that petitioner knowingly and willfully attempted to evade federal_income_tax for and by filing false and fraudulent federal_income_tax returns for those years in violation of sec_7201 the indictment charged that petitioner's taxable_income was approximately dollar_figure and that his taxable_income was approximately dollar_figure respondent determined that petitioner received unreported drug proceeds of dollar_figure and dollar_figure in and respectively and that these proceeds were includable in petitioner's gross_income for those years petitioner's and tax returns reported that his and gross_income was dollar_figure and dollar_figure respectively discussion rule a provides that either party may move for summary_judgment upon any or all parts of the legal issues in controversy when either party makes such a motion the opposing party must file an opposing written response with or without supporting affidavits within such period as the court may direct rule b a decision on the merits of a party's claim will be rendered by way of summary_judgment if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law id the moving party must prove that there is no genuine issue of material fact and factual inferences are viewed in the light most favorable to the nonmoving party 369_us_654 95_tc_594 the instant case is ripe for summary_judgment it is well established that petitioner's conviction of criminal_tax_evasion for and under sec_7201 collaterally estops him from denying that deficiencies in his income taxes for those years were due to fraud for purposes of sec_6653 the elements of criminal_tax_evasion under sec_7201 are not dissimilar to the elements of civil tax_fraud under sec_6653 and a guilty plea is equivalent to a conviction after trial for the purpose of collateral_estoppel see eg 47_f3d_716 5th cir 708_f2d_243 6th cir affg tcmemo_1981_1 334_f2d_262 5th cir 84_tc_405 82_tc_413 affd without published opinion 772_f2d_910 9th cir 43_tc_50 affd 360_f2d_358 4th cir respondent's motion for partial summary_judgment will be granted to reflect the foregoing an appropriate order will be issued
